Citation Nr: 1106772	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a cervical spine 
disability.

7. Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 
1981, May to September 1994, October 1994 to March 1995, and 
September 2004 to March 2005.  She also had Reserve service.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  In 
September 2010, the Veteran presented testimony before the 
undersigned and a copy of the transcript has been associated with 
the claims folder. 

Additional evidence has been submitted since the claims were last 
adjudicated in July 2010.  This evidence has not been reviewed by 
the agency of original jurisdiction. However, the evidence does 
not relate to the two issues discussed herein and therefore it is 
not prejudicial for the Board to proceed with the issues of 
service connection for hearing loss and tinnitus. 

The issues of entitlement to service connection for a right arm 
disability, a left arm disability, a left leg disability, a 
cervical spine disability, and a lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent clinical, or competent and credible lay, 
evidence of record does not show that the Veteran has bilateral 
hearing loss disability for VA purposes. 

2.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran's 
tinnitus is related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in May 2006, VA informed the Veteran of 
what evidence was required to substantiate her claims, and of her 
and VA's respective duties for obtaining evidence.  The 
correspondence also notified her that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records except for those from October 
16, 1994, to March 3, 1995, and from September 8, 2004, to March 
28, 2005.  A November 2006 VA memorandum stated that VA had 
determined that personnel and service treatment records were 
unavailable, all procedures to obtain them had been correctly 
followed, all efforts to obtain the records had been exhausted, 
further efforts were futile, and, based on these facts, the 
records were unavailable.  The memorandum listed the attempts 
made to obtain the records.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record also contains VA medical records, private medical 
records, records from the Social Security Administration, the 
transcript of a September 2010 hearing before the undersigned 
Acting Veterans Law Judge, and the Veteran's statements in 
support of her claims.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record other than the 
service records addressed above. 

The Veteran was afforded a VA examination in August 2007.  38 
C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a reading of the Veteran's claims file and medical 
records, and the results of the current examination.  It 
considers all of the pertinent evidence of record, to include the 
statements of the Veteran, and provides rationales.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including tinnitus and sensorineural 
hearing loss (as organic diseases of the nervous system), may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran asserts that she has hearing loss and tinnitus as a 
result of noise exposure at the rifle range.  She states that she 
has had them since basic training.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for hearing loss and tinnitus.  The record 
does not show that the Veteran has hearing loss disability for VA 
purposes, or that her tinnitus is related to her active duty.  

The available service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to tinnitus.  

The report of an August 2007 VA examination reflects that the 
examiner reviewed the Veteran's claims file, and sets forth the 
Veteran's subjective complaints of difficulty hearing and 
tinnitus.  The Veteran's military noise exposure was working 
around heavy equipment, trucks, and going to the rifle range 1 to 
2 times a year.  Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
30
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  The 
Board observes that these audiometric findings do not represent 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The examiner stated that the Veteran's evaluation did not meet 
the qualifications for disability under VA regulations.  She 
stated that, due to the absence of acoustic damage, it was her 
opinion that it was not at least as likely as not that the 
Veteran's hearing loss and tinnitus were related to her military 
service.  

The Board finds that the August 2007 VA examination opinion is 
highly probative evidence against the Veteran's claims.  It was 
based on current audiological results and is supported by 
reference to them.  This fact is particularly important, in the 
Board's judgment, as the reference makes for a more convincing 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding that 
factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (stating that medical opinions 
as to a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).

There is no competent medical opinion to the contrary of the 
August 2007 VA medical opinion.  The Veteran has been accorded 
ample opportunity to furnish medical and other evidence in 
support of her claims; she has not done so.  See 38 U.S.C.A. § 
5107(a) (noting that it is a claimant's responsibility to support 
a claim for VA benefits).

The Board recognizes the Veteran's statements made in support of 
these claims.  The Veteran is competent to report having 
sustained acoustic trauma during active duty.  Since her 
contentions are consistent with the circumstances of her service, 
such assertions are deemed to be credible.  The Veteran is 
competent to provide testimony and statements concerning factual 
matters of which she has firsthand knowledge (i.e., experiencing 
or observing noise exposure, tinnitus and hearing loss problems 
during or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran, however, is not competent to diagnose herself with 
bilateral hearing loss disability for VA purposes.  A layperson 
is generally not deemed competent to express an opinion on a 
matter that requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As there is no evidence of current hearing loss 
disability for which service connection may be granted, service 
connection is not warranted.

Further, the Veteran is not competent to say that her current 
tinnitus is etiologically related to acoustic trauma in service.  
Espiritu, supra.

To the extent that the Veteran is able to observe continuity of 
tinnitus since separation from active duty, the credibility of 
her opinion is outweighed by the lack of probative medical 
evidence in support of her claim.  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting the assertions, in and of itself, does not 
render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that 
Veteran's service treatment records (containing no evidence of 
complaints of tinnitus) and her postservice medical records 
(containing medical evidence that her current tinnitus is not 
related to her active duty) outweigh her contentions.

In sum, the competent clinical, and competent and credible lay, 
evidence demonstrates that the Veteran is not entitled to service 
connection for bilateral hearing loss or tinnitus.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

During the September 2010 hearing, the Veteran testified that she 
originally injured her right arm, left arm, left leg, cervical 
spine and lumbar spine in Germany in 1994 or 1995 when she fell 
off of an extremely big, heavy vehicle that was twice her height.  
She stated that she was treated at an Army hospital in 
Kaiserslautern, Germany, and also received physical therapy at 
her base.  

A September 19, 1994, orthopedic consultation request relates 
that the Veteran returned from Europe with an abnormal right 
upper extremity post injury in Germany, and also complained of 
her right knee.  This record suggests that the Veteran's fall 
would have occurred in 1994.  

The Veteran's service treatment records do not include any 
hospital or physical therapy records from Kaiserslautern.  In 
light of the Veteran's testimony, they are potentially relevant 
to this claim.  There are also heightened obligations to assure 
that the record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available records of 
treatment or physical therapy dated from 
January 1 to September 18, 1994, at the 
Army hospital at Kaiserslautern, from all 
appropriate sources.  Positive and 
negative responses should be documented.

2.  Then, in light of any records 
obtained, conduct any additional 
development that is required.  

3.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


